Citation Nr: 1039137	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 2000 to March 2001.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which denied service 
connection for a right shoulder disorder.  In April 2010, the 
Board remanded the Veteran's claim to the RO so that the Veteran 
could be scheduled for a hearing before a Veterans Law Judge 
sitting at the RO.  In July 2010, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at the 
RO.  

At the July 2010 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that 
her right elbow contusion residuals with ulnar neuropathy 
was productive of significant impairment.  The hearing 
transcript can be reasonably construed as an informal 
claim for an increased evaluation for the Veteran's right 
elbow disability.  That issue has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction 
over it.  It is referred to the RO for appropriate action.  


FINDING OF FACT

A chronic right shoulder disorder was not manifested during 
active service or at any time thereafter.  


CONCLUSION OF LAW

A chronic right shoulder disorder was not incurred in or 
aggravated by active 


service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans Affairs 
(VA) will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The RO 
issued VCAA notice to the Veteran in July 2005 which informed her 
of the evidence generally needed to support a claim of 
entitlement to needed to support a claim of entitlement to 
service connection; what actions she needed to undertake; and how 
the VA would assist her in developing her claim.  

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The RO provided notice as to 
how disability ratings and effective dates are assigned in March 
2006 and the case was readjudicated by way of a statement of the 
case.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The hearing 
transcript is of record.  The Veteran was afforded a VA 
examination for compensation purposes.  The examination report is 
of record.  To that end, when the VA undertakes to either provide 
an examination or to obtain an opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The August 2005 VA examination report 
reflects that all relevant orthopedic evaluation and tests were 
performed.  
There remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, the Board now turns to the merits of the 
Veteran's claim.  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a 
chronic right shoulder disorder.  A January 2001 Air Force 
physical evaluation does reflect that the Veteran accidently 
struck her right elbow on a dumpster.  She was diagnosed with 
right arm reflex sympathetic dystrophy which rendered her unfit 
for further military service.  Service connection has been 
established for right elbow contusion residuals with ulnar 
neuropathy.  

VA clinical documentation dated in December 2003 states that the 
Veteran presented a history of right arm and shoulder trauma 
during active service.  An impression of "shoulder injury; 
chronic tremor and weakness; no clear [diagnosis]" was advanced.  
She was referred to neurology for testing and input.  However, 
she cancelled her February 2004 neurology appointment.  

In a January 2004 statement, the Veteran advanced that she 
experienced chronic right shoulder pain.  In a June 2005 written 
statement, the Veteran reported that she experienced right 
shoulder "pressure" when she bent down.  

At an August 2005 VA examination for compensation purposes, the 
Veteran reported that she had accidently struck her right 
posterior shoulder against a dumpster during active service.  The 
Veteran's claims file was not available for review.  She reported 
that she had discomfort bringing the arm across the midline from 
the shoulder.  Full active range of motion of the shoulder was 
found, "sl tight in IR (end range only)."  No chronic right 
shoulder disorder was diagnosed or otherwise identified.  

In her September 2005 notice of disagreement, the Veteran 
advanced that she experienced increased right shoulder 
discomfort.  

An October 2005 physical evaluation from M. F. C., M.D., conveys 
that the Veteran complained of right shoulder and upper back 
pain.  She presented a history of having injured her right arm 
during active service.  An impression of "chronic cervical 
strain with the possibility of thoracic outlet syndrome versus 
cervical radiculopathy" was advanced.  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that she had 
sustained a chronic right shoulder disorder as the result of the 
same inservice trauma in which she sustained her 
service-connected right elbow contusion residuals.  She reported 
that she had experienced chronic right shoulder impairment 
following the inservice trauma.  The Veteran denied having been 
diagnosed with a chronic right shoulder disorder during active 
service or at any time thereafter.  She was advised that 
information concerning a diagnosis of a right shoulder condition 
and an opinion as to whether the shoulder condition was at least 
as likely as not related to the injury in service or the service-
connected disability would be helpful.  The Veteran did not 
submit any additional documentation.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  A 
chronic right shoulder disorder was not diagnosed during active 
service or at any time thereafter.  No competent medical 
professional has attributed the Veteran's subjective post-service 
right shoulder complaints to a chronic shoulder disorder.  
Indeed, the Veteran acknowledged at the hearing on appeal that 
she had not been diagnosed with a chronic right shoulder 
disorder.  

The Veteran asserts that service connection is warranted for 
chronic right shoulder injury residuals as she injured her right 
shoulder during active service and thereafter experienced chronic 
right shoulder symptoms.  The Federal Circuit has held that lay 
evidence must be considered and competent lay evidence can be 
sufficient in and of itself to support a claim for service 
connection.  However, the Board retains the discretion to make 
credibility determinations and to otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against the 
Veteran's lay statements.  

The Board finds that the Veteran is competent to state that she 
sustained right shoulder trauma during active service and 
subsequently experienced right shoulder symptoms.  The Board also 
finds her statements credible.  However, the instant appeal 
involves complex clinical assessments that require medical 
expertise.  The Veteran is not competent to provide more than 
simple medical observations.  She is not competent to provide 
complex medical opinions regarding the existence of the claimed 
disorder.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, even if 
the Board found her statements in that regard to be competent, 
the Board finds that the multiple military, VA, and private 
physical evaluations of record conveying that the Veteran does 
not currently exhibit a chronic right shoulder disorder to be 
more probative than the Veteran's lay statements given that they 
are based upon contemporaneous physical and electrodiagnostic 
evaluations and the physicians' and examiners' medical training.  
If there was any deficiency with respect to the VA examination, 
the Board finds that another examination is not warranted.  While 
the Veteran reports that she has shoulder symptoms, there is 
medical documentation of record documenting her complaints of 
symptoms, range of motion findings, and neurological testing but 
no shoulder disorder was diagnosed.  Accordingly, the evidence of 
record is sufficient to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection.  


ORDER

Service connection for a chronic right shoulder disorder is 
denied.  


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


